         Case 1:20-cv-03366-MKV Document 27 Filed 10/02/20 Page 1 of 3

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
                                                                      DATE FILED: 10/2/2020

 WATCH TOWER BIBLE AND TRACT SOCIETY OF
 PENNSYLVANIA,
                               Plaintiff,
                                                                  No. 1:20-cv-03366 (MKV)
                -against-

 THE TRUTH AND TRANSPARENCY FOUNDATION,
 RYAN C. McKNIGHT, and ETHAN G. DODGE,

                               Defendants.




 [PROPOSED] FINAL JUDGMENT AND PERMANENT INJUNCTION ON CONSENT

       IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Watch Tower

Bible and Tract Society of Pennsylvania (“Watch Tower”) and Defendants The Truth and

Transparency Foundation, Ryan C. McKnight, and Ethan G. Dodge (together, “Defendants”),

that this Final Judgment and Permanent Injunction on Consent be entered in the present action as

set forth below without further notice or process:

       WHEREAS, Watch Tower is responsible for the creation and publication of works of

authorship including literary works, works of visual art, musical works, and motion pictures;

       WHEREAS, Defendants without permission or license copied, reproduced, publicly

displayed, publicly performed and distributed the 74 registered copyrighted motion pictures of

Watch Tower identified on Schedule A hereto (the “Copyrighted Works”); and

       WHEREAS Watch Tower and Defendants have agreed to end this dispute on terms that

include the entry of this Final Judgment and Permanent Injunction on Consent, and have

consented to the entry of this Final Judgment and Permanent Injunction on Consent;
            Case 1:20-cv-03366-MKV Document 27 Filed 10/02/20 Page 2 of 3




       NOW THEREFORE, upon the consent and request of Watch Tower and Defendants, IT

IS HEREBY ORDERED, ADJUDGED, and DECREED that:

       1.       Defendants, and their agents, representatives, employees and other persons and

entities acting in concert with them, are permanently enjoined, restrained and prohibited from

                (a) using or causing to be used, or inducing, authorizing or facilitating any third

       party to use, any of the Copyrighted Works in any medium including but not limited to

       the faithleaks.org website, and any other website operated or controlled, in whole or in

       part, by Defendants or any of them; and

                (b) using or causing to be used, or inducing, authorizing or facilitating any third

       party to use, any copyrighted works other than the Copyrighted Works, now in existence

       or to be created in the future, that are owned by Watch Tower or by entities that

       cooperate with Watch Tower.

       2.       No bond or posting of security is required in connection with the entry of this

Permanent Injunction.

       3.       All of the parties waive the right to appeal from or otherwise contest this Final

Order and Judgment on Consent, which may be entered in the form and content set forth above

without further notice to any party.

 Dated: September 30, 2020                         Dated: September 30, 2020

 /s/ Thomas Kjellberg                              /s/ Ryan E. Long
 Thomas Kjellberg (txk@cll.com)                    Ryan E. Long (rlong@landapllc.com)
 COWAN, LIEBOWITZ & LATMAN, P.C.                   LONG & ASSOCIATES PLLC
 114 West 47th Street                              135 West 27th Street, 8th Floor
 New York, NY 10036-1525                           New York, New York 10001
 (212) 790-9200                                    (212) 381-9637
             Case 1:20-cv-03366-MKV Document 27 Filed 10/02/20 Page 3 of 3




                      IT IS SO ORDERED this 2 day of October               , 2020.



                         ___________________________________________
                                       Mary Kay Vyskocil
                                   United States District Judge



The Clerk of Court is respectfully directed to terminate the motions pending at docket entries 24 and 26
and then to close this case.
